Atkinson, J.
A sheriff levied upon land described as follows: “All that tract or parcel of land lying and being all of land lot 54 of the 6th district of originally Henry, now Crawford, county, Georgia, containing two hundred (200) acres, more or less; it being that portion of the J. E. Hudson lands in said county, bounded as follows: west by lands of Francis Chambers, north by E. Gunter’s estate, east by Visage land, south by T. J. Jordon’s land.” This was bid in for $395. 'The purchaser refused to comply with his bid; the property was re-advertised and resold for the sum of $105. The sheriff brought Suit against the bidder at the first sale for the difference between the two bids, with $3 added for expenses incurred in making the second sale. The defendant assumed the burden of proof. He testified, that the description in the sheriff’s advertisement did not fit land lot 54, but fitted and bounded land lot 75; that at the time when he bid on the land he believed he was buying lot 75, from the boundaries given in the advertisement, and based his bid on that understanding; that the whole of land lot 54 was worth as much as lot 75, but the defendant in execution only had a deed to one half of lot 54; and that the defendant in the present ease did not discover the mistake in the description of lot 54 until after the sale. He gave other testimony not necessary to set out. On the conclusion of his testimony the court directed' a verdict in favor of the plaintiff. Held, that this was error.

Judgment reversed.


All the Justices concur, except Fish, O. J., absent.

Complaint. Before Judge Mathews. Crawford superior court. March 16, 1914.
L. D. Moore, for plaintiff in error.
Green, Tilson & McKinney and G. L. Shepard, contra.